Case 1:21-cv-00281-STV Document 1 Filed 01/28/21 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Case No.:

EP RESORTS, INC.;
ML PROPERTIES LLC;
M-SQUARED PROPERTIES, LLC,

Plaintiffs,

v.

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA,

Defendant.


                                NOTICE OF REMOVAL


        Defendant Travelers Property Casualty Company of America (“Travelers”),

through its attorneys, Gordon Rees Scully Mansukhani LLP, submits this Notice of

Removal to the United States District Court for the District of Colorado pursuant to 28

U.S.C. §§ 1441 and 1446 and D.Colo.LCivR 81.1.

        1.    Plaintiffs filed their Complaint in the District Court for Larimer County

Colorado on June 17, 2020. Exhibit A. Plaintiffs assert claims for breach of contract,

common law bad faith, and violation of C.R.S. §§ 10-3-1115 and 1116. See id., generally.

        2.    Travelers was served with a copy of the Complaint on July 15, 2020. Exhibit

B.

        3.    On August 5, 2020, Plaintiffs amended their Complaint to assert claims

against Estes Park Vacation Rentals, Inc. Exhibit C.

        4.    On August 18, 2020, Plaintiffs filed a Second Amended Complaint naming

Estes Park Vacation Rentals, LLC as a Defendant. Exhibit D.
Case 1:21-cv-00281-STV Document 1 Filed 01/28/21 USDC Colorado Page 2 of 4




       5.     Travelers moved to dismiss the claims asserted against Estes Park

Vacation Rentals, LLC on the basis of misjoinder. Exhibit E.

       6.     On January 24, 2021, the District Court for Larimer County granted

Travelers’ Motion to Dismiss and severed the claims against Estes Park Vacation

Rentals, LLC. Exhibit F. As directed in the Order, the claims against Estes Park Vacation

Rentals, LLC were severed and Estes Park Vacation Rentals, LLC was dismissed from

the underlying state court case and a separate action was commenced.

       8.     The dismissal of Estes Park Vacation Rentals, LLC on January 24, 2021

created complete diversity in this matter.

       8.     Travelers now files this Notice of Removal within thirty days of January 24,

2021 as provided by 28 U.S.C. § 1446(b)(3).

       9.     “Except as otherwise expressly provided by Act of Congress, any civil action

brought in a State court of which the district courts of the United States have original

jurisdiction, may be removed by the defendant or the defendants, to the district court of

the United States for the district and division embracing the place where such action is

pending.” 28 U.S.C. § 1441(a).

       10.    “The district courts shall have original jurisdiction of all civil actions where

the matter in controversy exceeds a sum or value of $75,000, exclusive of interest and

costs, and is between citizens of different states.” 28 U.S.C. § 1332(a)(1).

       11.    Diversity jurisdiction exists in this matter. Plaintiffs and Defendant are

citizens of different states and the amount in controversy exceeds $75,000.00.

       12.    EP Resorts, Inc. is a Colorado corporation with its principal place of

business in Colorado. Exhibit G. Therefore, EP Resorts is a citizen of Colorado.



                                             -2-
Case 1:21-cv-00281-STV Document 1 Filed 01/28/21 USDC Colorado Page 3 of 4




       13.    ML Properties, LLC and M-Squared Properties, LLC are both Colorado

limited liability companies. Ex. A at p. 2.

       14.    The citizenship of limited liability companies is determined based upon the

citizenship of the company’s members. Siloam Springs Hotel, LLC v. Century Sur. Co.,

781 F.3d 1233, 1234 (10th Cir. 2015).

       15.    Counsel for Plaintiffs has confirmed that Morgan and Ashley Mulch are the

only members of ML Properties, LLC and M-Squared Properties, LLC. Counsel have

further confirmed that Mr. and Mrs. Mulch are residents of Texas and are domiciled there.

Accordingly, ML Properties, LLC and M-Squared Properties, LLC are citizens of Texas.

       16.    Defendant Travelers Property Casualty Company is a Connecticut

Corporation with its principal place of business in Hartford, Connecticut. See Ex. A at p.

2. Accordingly, Travelers is a citizen of Connecticut for diversity purposes.

       17.    Complete diversity exists among the Plaintiffs and Defendant.

       18.    The amount in controversy exceeds $75,000.00. Plaintiffs certified that they

are seeking a judgment in excess of $75,000 on the Civil Case Cover Sheet submitted

with the Complaint. Exhibit H; Paros Props. LLC v. Colo. Cas. Ins. Co., 835 F.3d 1264,

1272-73 (10th Cir. 2016).

       19.    Diversity jurisdiction exists pursuant to 28 U.S.C. § 1332(a)(1).

       20.    Pursuant to 28 U.S.C. § 1446(d) and D.C.Colo.LCivR 81.1, this Notice of

Removal has been sent to all other parties in this action and has been filed with the state

court clerk’s office. In addition, within fourteen days of the filing of this Notice of Removal,

Travelers will file a current state court docket sheet (Register of Actions) and will

separately file each pending motion, petition, and related response, reply, and brief. No



                                              -3-
Case 1:21-cv-00281-STV Document 1 Filed 01/28/21 USDC Colorado Page 4 of 4




hearing has been set in the state court case.

       21.    Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and

orders served upon Travelers are also submitted.

       22.    Pursuant to D.Colo.LCivR 5(a)(2)(C), the undersigned hereby certifies that

he is a member in good standing of the bar of this court.

       Dated this 28th day of January, 2021.



                                                  GORDON & REES LLP


                                                    /s/ Gregory S. Hearing II
                                                  John M. Palmeri, Esq.
                                                  Gregory S. Hearing II, Esq.
                                                  555 Seventeenth Street, Ste. 3400
                                                  Denver, Colorado 80202
                                                  (303) 534-5160
                                                  jpalmeri@grsm.com
                                                  ghearing@grsm.com

                                                  ATTORNEYS FOR DEFENDANT


                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true copy of the above and foregoing was
electronically filed with the Clerk of the Larimer County District Court using the CO Courts
E-Filing system which will send notification to the Clerk of Court and all counsel
referenced below, this 28th day of January, 2021.

                                   Stewart W. Olive, Esq.
                                   Daniel L. Sapienza, Esq.
                                   March & Olive, LLC
                                   1312 South College Avenue
                                   Fort Collins, Colorado 80524
                                   stewart@olivelaw.com
                                   dan@marchlaw.com


                                                   /s/ Linda J. Bustos


                                            -4-
